Citation Nr: 1456551	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for right upper extremity radiculopathy. 

3.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which awarded service connection for a cervical spine disability and assigned a 10 percent evaluation, effective May 1, 2008.

By a July 2013 rating decision, the agency of original jurisdiction (AOJ) continued a 10 percent rating for the Veteran's cervical spine disability.  Additionally, the AOJ awarded separately a 30 percent disability rating for right upper extremity radiculopathy, and a 20 percent disability rating for left upper extremity radiculopathy, effective May 28, 2013, as part of its consideration of the service-connected cervical spine disability.  When rating a spinal disability under 38 C.F.R. § 4.71a, disabling neurologic impairments must also be addressed as part of the same claim.  Because the claim that was originally appealed to the Board included a disability rating for a cervical spine disability and because the AOJ awarded separate disability ratings for radiculopathy of the upper extremities as part of that claim, the question of whether higher ratings should now be assigned for radiculopathy of the right and left upper extremities remains on appeal.  

In May 2013, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  (During the pendency of the appeal, the AOJ re-characterized the cervical spine disability and thereby changed the Diagnostic Code by which it rated the disability from Diagnostic Code 5237 to Diagnostic Code 5243.  38 C.F.R. § 4.71a (2014).  The Board will consider all potentially applicable rating codes.)




FINDINGS OF FACT

1.  The service-connected cervical spine disability has been manifested by disability tantamount to forward flexion of the cervical spine limited to, at worst, 35 degrees, and a combined range of motion of the cervical spine limited to, at worst, to 265 degrees; there has been no evidence of ankylosis or incapacitating episodes requiring medically prescribed bed rest.  

2.  The evidence of record does not show that the Veteran has severe incomplete paralysis of the radial nerve in the right upper major extremity.

3.  The evidence of record does not show that the Veteran has severe incomplete paralysis of the radial nerve in the left upper minor extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an initial rating in excess of 30 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2014).

3.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Here, the Veteran's claims for higher initial ratings are "downstream" issues in that they arose from an initial grants of service connection.  Prior to the October 2008 rating decision, the RO issued a letter in July 2008 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records, and examinations in furtherance of his claim have been obtained.  Accordingly, the Board finds that the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file, to the extent available.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations were obtained in July 2008, July 2009, and May 2013.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in July 2008 and May 2013 are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated, as well as the information necessary to apply the appropriate rating criteria.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, the Veteran has been awarded a 10 percent rating for his service-connected cervical strain with osteophyte formation from May 1, 2008 to May 28, 2013.  As noted above, during the pendency of this appeal, the RO reclassified the diagnostic code (DC) 5237 (cervical strain with osteophyte formation) to DC 5243 (cervical spine spondylosis), effective May 28, 2013.  The Board concludes that the cervical spine disability is currently assigned an appropriate rating. 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2014).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2014).

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

A.  Cervical Spine Disability

A November 2005 private treatment record shows that the Veteran reported having radiating pain in his cervical spine.  Upon examination, the examiner noted tenderness in the lower right cervical and upper right region.  The Veteran's cervical range of motion revealed forward flexion to 50 degrees, extension to 20 degrees, and rotation to 80 degrees bilaterally, all without discomfort.  A private magnetic resonance imaging (MRI) report, dated in December 2005, showed a diagnosis of a cervical disc protrusion and spondylosis at C5 to C6-7.  The neural foraminal was well preserved.  No other abnormalities were identified.  In September 2005, a STR indicated that the Veteran had no radicular symptoms.  The Veteran reported right shoulder weakness and numbness in the right arm.  A March 2007 private treatment provider confirmed a diagnosis of cervical disc protrusion at C5 to C6-7.  The Veteran reported symptoms of muscle spasms, radiating pain to the neck, and episodes of numbness in his right upper extremity. 

The Veteran was afforded a VA examination in July 2008, at which time he provided a detailed history of his cervical spine disability.  Specifically, he reported constant pain in his neck and intermittent pain in his right shoulder.  He also reported flare-ups two to three times a week.  He had sought physical therapy.  Upon examination of the cervical spine, the Veteran achieved forward flexion to 35 degrees with pain, extension to 30 degrees with pain, and bilateral rotation to 70 degrees.  The examiner reported no evidence of weakness, fatigability, lack of endurance, and incoordination.  There was no additional loss of function with repetitive range-of-motion testing.  The Veteran indicated that there was no functional impact of his cervical spine disability to his occupation.

The Veteran was afforded a second VA examination in July 2009, at which time he reported continuing pain in his cervical spine.  Specifically, he reported flare-ups once a week and radiating pain from neck to trapezius muscle with numbness in the right arm.  He indicated he had no incapacitating episodes.  Upon examination of the cervical spine, the Veteran achieved forward flexion to 45 degrees, with pain at 45 degrees; extension to 45 degrees, with pain at 45 degrees; left lateral flexion to 45 degrees, with pain at 30 degrees; right lateral flexion to 45 degrees, with pain at 30 degrees; left lateral rotation to 80 degrees, with pain at 60 degrees; and right lateral rotation to 80 degrees, with pain at 60 degrees.  The combined range of motion of the cervical spine was 340 degrees.  The examiner reported that repetitions of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with the above degrees of pain with no loss of range of motion.  There were no abnormalities with the Veteran's curvature.  There were no signs of spinal or foraminal stenosis.  The examiner indicated that the Veteran likely has radiculopathy, and that further testing would be required.  With respect to functional impact, the Veteran indicated his cervical spine disability interfered with his job and stated, "I have to be really careful the way I do things and make sure I do them the proper and if I have to lift something I get help, and I have learned to used equipment to help me pull things."  See VA examination report dated July 2009.  

Pursuant to the Board remand, the Veteran was afforded a third VA examination in May 2013.  The Veteran reported flare-ups when he bends his neck for long periods of time.  Upon examination of the cervical spine, the Veteran achieved forward flexion to 45 degrees, with pain at 20 degrees; extension to 40 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees, with pain at 15 degrees; right lateral flexion to 30 degrees, with pain at 15 degrees; left lateral rotation to 60 degrees, with pain at 45 degrees; and right lateral rotation to 60 degrees, with pain at 45 degrees.  The combined range of motion of the cervical spine was 265 degrees.  The Veteran was able to perform repetitive-use testing and after three repetitions the Veteran achieved forward flexion to 45 degrees, extension to 40 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 60 degrees.  While the Veteran had additional limitation in range of motion of the cervical spine following repetitive-use testing, there was no additional functional loss or functional impairment of the cervical spine.  The following factors contributed to the Veteran's cervical spine disability: less movement than normal; weakened movement; excess fatigability; pain on movement; and interference with sitting, standing, and/or weight-bearing.  He had localized tenderness to palpation for joints/soft tissue and muscle spasms of the cervical spine.  The examiner noted that there was no abnormal gait, spinal contour, muscle atrophy, or ankylosis.  The examiner noted that a computed tomography (CT) scan conducted in July 2009 showed findings of minimal posterior disk osteophyte at C5-C6, but not indicative of, spinal stenosis.  He was diagnosed with cervical spondylosis at C5-6 and C6-7.

Upon neurological evaluation, the examiner indicated that the Veteran experienced radiculopathy.  Specifically, the Veteran indicated moderate pain in the right upper extremity and mild pain in the left upper extremity.  The Veteran was diagnosed with cervical radiculopathy at C5-6 and C6-7.  Additionally, no other neurologic abnormalities were found related to the cervical spine, such as bladder or bowel complications. 

The May 2013, VA examiner indicated that the Veteran has IVDS; however, the Veteran has not experienced any incapacitating episodes.  He does not require the use of an assistive device.  The examiner noted that the Veteran does not have scars related to any of the conditions or to the treatment of the disabilities listed above.  The examiner also diagnosed the Veteran with arthritis (degenerative joint disease).  With respect to the Veteran's functional impact, the examiner stated that the Veteran works as an aircraft mechanic.  The Veteran was finding it more difficult to perform his work, due to his neck pain and right arm weakness.

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 10 percent is not warranted.  Specifically, at the November 2005 private examination, July 2009 VA examination, and May 2013 VA examination, the examiners reported a forward flexion of the cervical spine up to, at least, 45 degrees.  Further, at the July 2009 VA examination the examiner indicated that the Veteran displayed a combined cervical spine motion of 340 degrees and at the May 2013 VA examination the combined cervical spine motion was of 265 degrees.  The documented range-of-motion measurements were well above the limitation prescribed by the pertinent diagnostic code to warrant a 20 percent disability rating (specifically, forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  In addition, there is no evidence of muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour at any time during the period under consideration.  Moreover, the Veteran did not report, nor is there medical evidence to suggest, that his cervical spine symptoms resulted in incapacitating episodes having a total duration that is defined in the regulations (i.e. bed rest that is prescribed by a physician).  Thus, there is no other objective evidence demonstrating a greater impairment of range of motion of the cervical spine.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria.

The Board notes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence showing documenting increased functional impairment due to those reports of pain and evaluations beyond those currently assigned are not warranted.  The Veteran has been able to take care of his activities of daily living, and, even with repetitive use, there was no substantial loss of motion that warranted an increased disability rating under the Diagnostic Code.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the evidence does not reflect that the Veteran experiences pain or other functional losses to a degree not contemplated by the assigned rating.

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's cervical spine disability.  The evidence reflects that the Veteran was diagnosed with degenerative disc disease and has radiating pain and numbness to the upper extremities.  To this end, the Board recognizes that the Veteran is currently service connected for radiculopathy of the right upper extremity at 30 percent disabling as well as radiculopathy of the left upper extremity at 20 percent disabling.  See rating decisions dated in July 2013 and October 2008.  The Board notes that VA May 2013 VA examiner reported the Veteran's moderate pain in the right upper extremity and mild pain in the left upper extremity, which are addressed below.  Additionally, the examiner found no other neurologic abnormalities that were related to the cervical spine, such as bladder or bowel complications.  

Accordingly, the preponderance of the evidence of record is against the claim for a higher rating.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B. Radiculopathy of the Right and Left Upper Extremities 

The Veteran's service-connected radiculopathy of the right and left upper extremities is currently rated under Diagnostic Code 8514 [ radial nerve, paralysis of].  Diagnostic Code 8514 provides ratings for incomplete and total paralysis of the musculospiral nerve (radial nerve).  Diagnostic Code 8514 provides that mild incomplete paralysis is rated 20 percent disabling on the major side; moderate incomplete paralysis is rated 30 percent disabling on the major side; and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the musculospiral nerve, with major limb for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side. See 38 C.F.R. § 4.124a , DC 8514.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  38 C.F.R. § 4.124a, DCs 8510-8730 (2014).

Here, as indicated above, the Veteran has been assigned a separate rating for radiculopathy of the right upper extremity evaluated at 30 percent disabling and the left upper extremity evaluated at 20 percent disabling.  For the reasons set forth below, the Board concludes the radiculopathy of the right upper extremity in excess of 30 percent disabling and radiculopathy of the left upper extremity in excess of 20 percent disabling is not warranted.

Throughout the appeal, the Veteran has reported symptoms of muscle spasms that radiate pain to his neck, and episodes of numbness in his right upper extremity.  See, e.g., STR dated September 2005 and private treatment record dated March 2007 .

At the VA examination in July 2009, the Veteran reported radiating pain from his neck to trapezius muscle with numbness in right arm.  The examiner indicated that the Veteran likely had radiculopathy.

At the VA examination in May 2013, the Veteran reported the history of his radiating pain from his neck to trapezius muscle with numbness in his right arm.  He also reported bilateral arm pain with numbness in his right hand.  He indicated that pain intensifies with swimming, driving, and any type of yard work.  The VA examiner noted that the Veteran had localized tenderness to palpation for joints/soft tissue and muscle spasms of the cervical spine.  The muscle strength showed active movement against some resistance and normal strength (4/5 and 5/5) as to the elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  The Veteran did not have muscle atrophy.  The reflex examination revealed normal (2+) reflexes in the bilateral biceps, triceps, and brachioradialis.  On sensory examination, sensation was decreased to pain and light touch of the right inner/outer forearm and right hand/finger.  

The May 2013 VA examiner indicated that the Veteran experienced radiculopathy symptoms.  Specifically, the Veteran indicated moderate pain in the right upper extremity and mild pain in the left upper extremity.  On radicular nerve examination, the examiner indicated that the right and left upper radicular group indicated mild incomplete paralysis.  The right middle radicular group showed mild incomplete paralysis.  The Veteran was diagnosed with cervical radiculopathy at C5-6 and C6-7.  Additionally, no other neurologic abnormalities were found related to the cervical spine, such as bladder or bowel complications.

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 30 percent for radiculopathy of the right upper extremity and a disability rating in excess of 20 percent for radiculopathy of the left upper extremity is not warranted.

However, while it is clear that there is pain, weakness, and decreased sensation in the Veteran's right upper extremity, there is no evidence of severe incomplete paralysis of the Veteran's radial nerve.  The May 2013 VA examiner determined that the right and left upper extremity radiculopathy was of no more than "mild severity".  Furthermore, the objective neurologic findings do not reflect more serious neurologic impairment, such as atrophy, absent sensation, hand or finger drop, or any muscle or motor weakness.  The Board finds that the Veteran's symptoms do not constitute evidence that is sufficient to characterize the Veteran's radiculopathy of the right or left upper extremity as severe.  

For the reasons stated, the Board concludes that the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  

III.  Additional Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected disabilities at issue.  All of the symptoms experienced by the Veteran are contemplated by the relevant diagnostic criteria as set forth above.  In other words, the Veteran experiences the very symptoms specifically addressed by the rating criteria use to evaluate his neck disability and his upper extremity radiculopathy.  Consequently, a referral under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for a cervical spine disability is denied.

Entitlement to a disability rating in excess of 30 percent for right upper extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 20 percent for left upper extremity radiculopathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


